DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on November 30, 2021. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on November 30, 2021 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on November 30, 2021 have been accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,599,825. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-3, 5-10, 12-17, 19 and 20 are disclosed by claims 1-20 of U.S. Patent No. 10,599,825.
Claims 4, 11 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,599,825 in view of Ylipaavalniemi et al. (U.S. Patent No. 10,380,499 and hereinafter referred to as Ylipaavalniemi). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 4, 11 and 18 are disclosed by claims 1-20 of U.S. Patent No. 10,599,825 except for determining a degree by which the second and first feature data correspond. However, Ylipaavalniemi discloses determining a degree by which the second and first feature data correspond (see col. 1 lines 25-45, col. 4 line 25 – col. 5 line 8, col. 10 line 41 – col. 11 line 6, and claim 1). It would have been obvious to modify claims 1-20 of U.S. Patent No. 10,599,825 with Ylipaavalniemi because this would improve accuracy and allow for optimization.

Claims 1-4, 6-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,200,308. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 1-4, 6-11, 13-18 and 20 are disclosed by claims 1-20 of U.S. Patent No. 11,200,308.
Claims 5, 12 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,200,308 in view of Shah et al. (U.S. Pub. No. 2016/0217310 and hereinafter referred to as Shah). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 5, 12 and 19 are disclosed by claims 1-20 of U.S. Patent No. 11,200,308 except for having the secure area associated with a monetary transaction. However, Shah discloses having the secure area associated with a monetary transaction (see paragraph [0082]). It would have been obvious to modify claims 1-20 of U.S. Patent No. 11,200,308 with Shah because this would improve security. Also, It would have been obvious to modify claims 1-20 of U.S. Patent No. 11,200,308 with Shah because it is a simple substitution to replace the access of claims 1-20 of U.S. Patent No. 11,200,308 with the access of Shah to yield the predictable result of authenticating access for a monetary transaction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 12, 13, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (U.S. Pub. No. 2016/0217310 and hereinafter referred to as Shah).
As to claim 8, Shah discloses a device, comprising: 
one or more memories (paragraphs [0046], [0056] and [0099], Shah teaches memory); and 
one or more processors (paragraph [0046] and [0099], Shah teaches a processor), coupled to the one or more memories, configured to: 
obtain registration data associated with access to a secure area, 
wherein the registration data is associated with at least a first image of an object and a second image of the object, and 
wherein the first image is different from the second image (paragraph [0019] and [0093]-[0096], Shah teaches obtaining a first and second image of a fingerprint for enrollment for use in access control); 
process, based on the first image and the second image, the registration data to identify first feature data associated with a first feature of the object (paragraphs [0019] and [0088], Shah teaches extracting features from the first and second images); 
determine a second feature of the object; 
obtain, based on determining the second feature of the object, second feature data (paragraphs [0011], [0018], [0019], [0088], [0090], Shah teaches getting second feature data from a second finger scan); and 
authenticate, based on the first feature data and the second feature data, access to the secure area based on the first feature data and the second feature data (paragraphs [0011], [0018], [0019], [0088], [0090] and [0091], Shah allowing access if the second features match the first enrolled features.).
As to claim 12, Shah discloses the device of claim 8, wherein access to the secure area is associated with access to perform a monetary transaction (paragraph [0082], Shah teaches a financial transaction.).
As to claim 13, Shah discloses the device of claim 8, wherein the second feature is obtained using an optical component that includes at least one of: a laser measurement device, or a camera device (paragraph [0019] and [0093]-[0096], Shah teaches obtaining images, hence a camera device.).

As to claim 15, Shah discloses a non-transitory computer-readable medium storing a set of instructions (paragraphs [0046], [0056] and [0099], Shah teaches memory with instructions), the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a device (paragraph [0046] and [0099], Shah teaches a processor), cause the device to: 
obtain registration data associated with access to a secure area, 
wherein the registration data is associated with a first image of an object and a second image of the object (paragraph [0019] and [0093]-[0096], Shah teaches obtaining a first and second image of a fingerprint for enrollment for use in access control); 
process, based on the first image and the second image, the registration data to identify first feature data associated with a first feature of the object (paragraphs [0019] and [0088], Shah teaches extracting features from the first and second images); 
obtain, based on determining a second feature of the object, second feature data (paragraphs [0011], [0018], [0019], [0088], [0090], Shah teaches getting second feature data from a second finger scan); and 
authenticate, based on the first feature data and the second feature data, access to the secure area based on the first feature data and the second feature data (paragraphs [0011], [0018], [0019], [0088], [0090] and [0091], Shah allowing access if the second features match the first enrolled features.).
As to claim 19, Shah discloses the non-transitory computer-readable medium of claim 15, wherein access to the secure area is associated with access to perform a monetary transaction (paragraph [0082], Shah teaches a financial transaction.).
As to claim 20, Shah discloses the non-transitory computer-readable medium of claim 15, wherein the second feature is obtained using on an optical component that includes at least one of: a laser measurement device, or a camera device (paragraph [0019] and [0093]-[0096], Shah teaches obtaining images, hence a camera device.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (U.S. Pub. No. 2016/0217310 and hereinafter referred to as Shah) in view of Malachi (U.S. Pub. No. 2016/0269411).
As to claim 1, Shah discloses a method, comprising: 
obtaining, by a device, registration data associated with access to a secure area, wherein the registration data is associated with a first image that depicts an object in a first orientation and a second image that depicts the object in a second orientation (paragraph [0019] and [0093]-[0096], Shah teaches obtaining a first and second image of a fingerprint for enrollment for use in access control); 
processing, by the device and based on the first image and the second image, the registration data to identify first feature data associated with a first feature of the object (paragraphs [0019] and [0088], Shah teaches extracting features from the first and second images); 
obtaining, by the device and based on a second feature of the object identified, second feature data (paragraphs [0011], [0018], [0019], [0088], [0090], Shah teaches getting second feature data from a second finger scan); and 
authenticating, by the device and based on the first feature data and the second feature data, access to the secure area based on the first feature data and the second feature data (paragraphs [0011], [0018], [0019], [0088], [0090] and [0091], Shah allowing access if the second features match the first enrolled features.). Even though Shah discloses an authentication mechanism, Shah does not specifically disclose placing the object in an authentication mechanism (emphasis added). However, Malachi does disclose
placing the object in an authentication mechanism (paragraph [0101], Malachi teaches inserting a finger into an attester terminal for scanning.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah with the teachings of Malachi for placing the object in an authentication mechanism because Shah already discloses an authentication mechanism and it is a simple substitution to replace the authentication mechanism of Shah with the authentication mechanism of Malachi to yield the predictable results of placing the finger in the authentication mechanism.
As to claim 2, the combination of teachings between Shah and Malachi disclose the method of claim 1, wherein the registration data is associated with an individual; and the method further comprising: storing the first feature data in association with information identifying the individual (paragraph [0077], Malachi teaches a username is used to determine a stored template in a database for use in comparison for authentication.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah with the teachings of Malachi for storing the first feature data in association with information identifying the individual because Shah already discloses storing feature data in a database and it is a simple substitution to replace the database of Shah with the database with username of Malachi to yield the predictable results of retrieving feature data using a user identifier.
As to claim 5, the combination of teachings between Shah and Malachi disclose the method of claim 1, wherein access to the secure area is associated with access to perform a monetary transaction (paragraph [0082], Shah teaches a financial transaction.).
As to claim 6, the combination of teachings between Shah and Malachi disclose the method of claim 1, wherein the authentication mechanism comprises an optical component that includes at least one of: a laser measurement device, or a camera device (paragraph [0019] and [0093]-[0096], Shah teaches obtaining images, hence a camera device.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shah and Malachi as applied to claim 1 above, and further in view of Ylipaavalniemi et al. (U.S. Patent No. 10,380,499 and hereinafter referred to as Ylipaavalniemi).
As to claim 4, the combination of teachings between Shah and Malachi disclose the method of claim 1. The combination of teachings between Shah and Malachi does not specifically disclose further comprising: determining a degree by which the second feature data corresponds to the first feature data using a machine learning model, wherein authenticating the access to the secure area is based on the determined degree as claimed. However, Ylipaavalniemi does disclose
further comprising: determining a degree by which the second feature data corresponds to the first feature data using a machine learning model, wherein authenticating the access to the secure area is based on the determined degree (col. 1 lines 25-45, col. 4 line 25 – col. 5 line 8, col. 10 line 41 – col. 11 line 6, and claim 1, Ylipaavalniemi teaches using machine learning to determine a similarity degree between fingerprints for authentication.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Shah with the teachings of Ylipaavalniemi for determining a degree by which the second feature data corresponds to the first feature data using a machine learning model because this would improve accuracy and allow for optimization.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claims 8 and 15 above, and further in view of Malachi (U.S. Pub. No. 2016/0269411).
As to claim 9, Shah discloses the device of claim 8. Shah does not specifically disclose wherein the registration data is associated with an individual, and wherein the one or more processors are further configured to: store the first feature data in association with information identifying the individual as claimed. However, Malachi does disclose
wherein the registration data is associated with an individual, and wherein the one or more processors are further configured to: store the first feature data in association with information identifying the individual (paragraph [0077], Malachi teaches a username is used to determine a stored template in a database for use in comparison for authentication.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah with the teachings of Malachi for storing the first feature data in association with information identifying the individual because Shah already discloses storing feature data in a database and it is a simple substitution to replace the database of Shah with the database with username of Malachi to yield the predictable results of retrieving feature data using a user identifier.

As to claim 16, Shah discloses the non-transitory computer-readable medium of claim 15. Shah does not specifically disclose wherein the registration data is associated with an individual, and wherein the one or more instructions further cause the device to: store the first feature data in association with information identifying the individual as claimed. However, Malachi does disclose
wherein the registration data is associated with an individual, and wherein the one or more instructions further cause the device to: store the first feature data in association with information identifying the individual (paragraph [0077], Malachi teaches a username is used to determine a stored template in a database for use in comparison for authentication.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shah with the teachings of Malachi for storing the first feature data in association with information identifying the individual because Shah already discloses storing feature data in a database and it is a simple substitution to replace the database of Shah with the database with username of Malachi to yield the predictable results of retrieving feature data using a user identifier.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claims 8 and 15 above, and further in view of Ylipaavalniemi et al. (U.S. Patent No. 10,380,499 and hereinafter referred to as Ylipaavalniemi).
As to claim 10, Shah discloses the device of claim 8. Shah does not specifically disclose wherein the one or more processors are further configured to: determine a degree by which the second feature data corresponds to the first feature data using a machine learning model, wherein authenticating the access to the secure area is based on the determined degree as claimed. However, Ylipaavalniemi does disclose
wherein the one or more processors are further configured to: determine a degree by which the second feature data corresponds to the first feature data using a machine learning model, wherein authenticating the access to the secure area is based on the determined degree (col. 1 lines 25-45, col. 4 line 25 – col. 5 line 8, col. 10 line 41 – col. 11 line 6, and claim 1, Ylipaavalniemi teaches using machine learning to determine a similarity degree between fingerprints for authentication.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Shah with the teachings of Ylipaavalniemi for determining a degree by which the second feature data corresponds to the first feature data using a machine learning model because this would improve accuracy and allow for optimization.

As to claim 18, Shah discloses the non-transitory computer-readable medium of claim 15. Shah does not specifically disclose wherein the one or more instructions further cause the device to: determine a degree by which the second feature data corresponds to the first feature data using a machine learning model, wherein authenticating the access to the secure area is based on the determined degree as claimed. However, Ylipaavalniemi does disclose
wherein the one or more instructions further cause the device to: determine a degree by which the second feature data corresponds to the first feature data using a machine learning model, wherein authenticating the access to the secure area is based on the determined degree (col. 1 lines 25-45, col. 4 line 25 – col. 5 line 8, col. 10 line 41 – col. 11 line 6, and claim 1, Ylipaavalniemi teaches using machine learning to determine a similarity degree between fingerprints for authentication.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Shah with the teachings of Ylipaavalniemi for determining a degree by which the second feature data corresponds to the first feature data using a machine learning model because this would improve accuracy and allow for optimization.

Allowable Subject Matter
Claims 3, 7, 10, 14 and 17 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 3 recites, inter alia, “wherein the registration data includes information relating to the object in relation to a reference object.” The prior art was not found to disclose the reference object in combination with the other claim limitations. Therefore, claim 3 is considered to disclose allowable subject matter over the prior art. Claims 10 and 17 are considered to disclose allowable subject matter over the prior art for similar reasons to claim 3. 

Claim 7 recites, inter alia, “wherein the object is a physical device that can be placed in the authentication mechanism.” The prior art was not found to disclose the physical device that can be placed in the authentication mechanism in combination with the other claim limitations. Therefore, claim 7 is considered to disclose allowable subject matter over the prior art. Claim 14 is considered to disclose allowable subject matter over the prior art for similar reasons to claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mequanint et al. (U.S. Pub. No. 2020/0082062) – cited for teaching extracting feature data from multiple images for enrollment – paragraph [0055]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438